DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 11/5/21, Applicant, on 2/7/22, amended claims 1, 7, and 13. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0284637 to Boyer et al. (hereafter referred to as Boyer) in view of U.S. Patent Application Publication Number 2013/0036369 to Mitchell et al. (hereafter referred to as Mitchell).
As per claim 1, Boyer teaches:
A computing device comprising: one or more processors; and memory, storing computer executable instructions which, when executed by the one or more processors, cause the one or more processors to perform steps comprising (Paragraph Number [0074] teaches the computer implemented method disclosed herein provides 101 an event management platform comprising at least one processor configured to coordinate the events scheduled by the users in the group.  The event management platform is in communication with a client application deployed on each of one or more computing devices of each of the users in the group via a network. Paragraph Number [0201] teaches the event management platform 3704 communicates with the client application 3702 on the user's computing device 3701 via a network 3703.  The network 3703 is, for example, the internet, a local area network, a wide area network, a wireless network, a telecommunication network, etc. The computer system 4000 comprises, for example, a processor 4001, a memory unit 4002 for storing programs and data, an input/output (I/O) controller 4003, a network interface 4004, a data bus 4005, a display unit 4006, input devices 4007, a fixed media drive 4008, a removable media drive 4009 for receiving removable media, output devices 4010, etc.).
sending a first calendar entry including first calendar entry details for display on a calendar interface for a user, the first calendar entry being for a first account of the user of a first domain (Paragraph Number [0097] teaches the event management platform, in communication with the client application of each of the users via the network, analyzes an availability status of each of the users in the group using the event information.  The event management platform transmits a notification to the client application of each of the other users in the group via the network for tracking 
sending a third calendar entry including third calendar entry details for display on the calendar interface, the third calendar entry being for a third account of a second user of a first domain (Paragraph Number [0077] teaches the characteristic information on each of the third party calendar applications of each of the users in the group comprises, for example, identification information of each of the third party calendar applications, vendor information such as a vendor identifier associated with each of the third party calendar applications, a calendar identifier for uniquely identifying a calendar in each of the third party calendar applications, etc., Paragraph Number [0100] teaches there may be multiple calendars associated with a single calendar vendor and a user may use a single calendar or multiple calendars within the third party calendar application of the particular calendar vendor. A user can link to one calendar or many calendars and set a particular calendar as the default storage location. Paragraph Number [0141] teaches the event management platform determines 2302 whether the events need to be filtered according to a single user of the event management platform. If the events need to be filtered according to a single user, the event management platform queries 2303 the information database of the event management platform for only the calendar identifiers and account credentials of the particular user's third party calendar applications. The 
receiving from the second user having the third account of the first domain, a request for availabilities of the first user and the second user (Paragraph Number [0028] teaches the client application of each of the users in the group transmits a request message triggered by each of one or more of the users in the group to the event management platform via the network. The request message defines a predetermined duration of time to determine availability of each of the other users in the group.  Paragraph Number [0145] teaches the client application of each of the users in the group determines 2404 an availability status of each of the other users in the group for the predetermined duration of time based on the transmitted notification of the busy time periods, for notifying each of the users in the group whether one or more of the other users in the group are busy during the predetermined duration of time.  Therefore, the users of the client application are aware when the other users in the group are busy based on the availability of the events associated with each of the users in multiple native local data stores, data stores of third party calendar applications, and the information database of the event management platform.  The retrieval of the events for notifying the availability of the users in the group is disclosed in the detailed description of FIG. 25)
in response to the request, sending to the requesting user the first calendar entry including the first calendar entry details (Paragraph Number [0145] teaches the client application of each of the users in the group determines 2404 an availability status of each of the other users in the group for the predetermined duration of time based on the 
and the third calendar entry including the third calendar entry details (Paragraph Number [0097] teaches the event management platform, in communication with the client application of each of the users via the network, analyzes an availability status of each of the users in the group using the event information.  The event management platform transmits a notification to the client application of each of the other users in the group via the network for tracking availability of each of the users in the group for the events scheduled by each of the users in the group.  The event management platform analyzes the user's availability for a particular time period based on whether the events involving the user events occur at the same time, or in the middle of the particular time period, or partly overlap with the particular time period.  The storage locations of these events may be in linked calendars, a default calendar, the information database of the event management platform, etc.).
Boyer teaches the transmission of calendar details between multiple parties but does not explicitly teach that the information of a particular calendar event can be 
sending a second calendar entry without second calendar entry details for display on the calendar interface, the second calendar entry being for a calendar of a second account of the first user of a second domain (Paragraph Number [0079] and FIG. 7 teaches the privacy settings may be used to indicate whether other users viewing the calendar to be created are able to see certain profile information about the creator of the calendar. Additionally, the user may be able to specify, using user interface element 706, whether to display details about a particular event. When element 706 is selected, then events on the calendar will by default be marked as "busy," so certain users may be able to see some information on events in the calendar but not other information. In an embodiment, users with read-only access are only able to view the times and dates of events marked as "busy" so as to know that the person or venue is unavailable at that time, but not see the title, description, or other information about the event. This may be useful, for example, for a user who wishes to create a calendar that shows whether or not the user is busy at certain times but does not reveal what the user will actually be doing that that time. In an embodiment, individual calendars may be set up to display all to hide the details of all events. In an embodiment, individual events, as created by the user, may further be selected to have their details hidden to other viewers (See also Paragraph Numbers [0114] and [0124])).
the second calendar entry without the second calendar entry details (Paragraph Number [0079] and FIG. 7 teaches the privacy settings may be used to indicate whether other users viewing the calendar to be created are able to see certain profile information 
wherein the second calendar entry details are viewable when the first user hovers a cursor over or taps the second calendar entry (Paragraph Number [0006] teaches the system may graphically indicate the association of the consolidated form with either of the two calendars, in response to a user input action such as a mouse click or hover. Paragraph Numbers [0111]-[0114] teaches a calendar listing 1702 in which a mouse cursor 1703 is placed over a particular calendar 1704.  In the calendar display, events associated with calendar 1704, such as event 1705, are highlighted in one color, but events not associated with the calendar, such as event 1706, are displayed in a different color. The interaction for highlighting events of a particular calendar, as described above, is a mouse-over interaction in which the user hovers the mouse cursor 1703 over a 
the second calendar entry details remain hidden when the second user hovers a cursor over or taps the second calendar entry (Paragraph Number [0079] and FIG. 7 teaches the privacy settings may be used to indicate whether other users viewing the calendar to be created are able to see certain profile information about the creator of the calendar. Additionally, the user may be able to specify, using user interface element 706, whether to display details about a particular event. When element 706 is selected, then events on the calendar will by default be marked as "busy," so certain users may be able to see some information on events in the calendar but not other information. In an embodiment, users with read-only access are only able to view the times and dates of events marked as "busy" so as to know that the person or venue is unavailable at that time, but not see the title, description, or other information about the event. This may be useful, for example, for a user who wishes to create a calendar that shows whether or not the user is busy at certain times but does not reveal what the user will actually be doing that that time. In an embodiment, individual calendars may be set up to display all to hide the details of all events. In an embodiment, individual events, as created by the user, may further be selected to have their details hidden to other viewers (See also Paragraph Numbers [0114] and [0124])).
and the third calendar entry details are viewable when the second user hovers a cursor over or taps the third calendar entry (Paragraph Number [0006] teaches the 
Both Boyer and Mitchell are directed to calendaring applications. Boyer discloses transmission of calendar details between multiple parties. Mitchell improves upon Boyer by disclosing information of a particular calendar event can be displayed based on user inputs that include hovering a cursor over or tapping on a calendar entry. One of ordinary skill in the art would be motivated to further include information of a particular calendar event can be displayed based on user inputs that include hovering a cursor over or tapping on a calendar entry, to efficiently limit visual noise in the calendaring system and to only provide information that a user is interested in.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of transmission of calendar details between multiple parties in Boyer to further utilize 
As per claim 7, claim 7 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 13, Boyer teaches:
A computing system comprising: at least one processor and associated memory, the at least one processor configured to execute a personal information management service stored in memory, to cause one or more computing devices to: (Paragraph Number [0074] teaches the computer implemented method disclosed herein provides 101 an event management platform comprising at least one processor configured to coordinate the events scheduled by the users in the group.  The event management platform is in communication with a client application deployed on each of one or more computing devices of each of the users in the group via a network. Paragraph Number [0201] teaches the event management platform 3704 communicates with the client application 3702 on the user's computing device 3701 via a network 3703.  The network 3703 is, for example, the internet, a local area network, a wide area network, a wireless network, a telecommunication network, etc. The computer system 4000 comprises, for example, a processor 4001, a memory unit 4002 for storing programs and data, an 
display a calendar interface for a user at a first client device (Paragraph Number [0061] and FIGS. 30A-30B exemplarily illustrate screenshots of a graphical user interface provided by the client application on a computing device of a user for displaying the availability of the users in a group for an event. Paragraph Number [0082] teaches the client application on each user's computing device provides a graphical user interface (GUI) to the user to enter in the characteristic information and the event information.  The client application then transmits the characteristic information and the event information to the event management platform over the network for completing the registration of the user with the event management platform).
The remainder of the claim limitations are substantially similar to the claim limitations recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 8, and 14, the combination of Boyer and Mitchell teaches each of the limitations of claims 1, 7, and 13. 
In addition, Boyer teaches:
wherein a copy of the calendar of the second account is stored in the memory in a sandboxed state. (Paragraph Number [0202] teaches the processor 4001 is an electronic circuit that executes computer programs.  The memory unit 4002 is used for storing programs, applications, and data.  For example, the information acquisition module 3710, the event generation module 3711, the tracking module 3713, the storage and publishing 
As per claims 3, 9, and 15, the combination of Boyer and Mitchell teaches each of the limitations of claims 1 and 2, 7 and 8, and 13 and 14. 
In addition, Boyer teaches:
wherein upon receiving a request to unlink the second account from the first account, the processor is further configured to delete the copy of the calendar of the second account 
As per claims 4, 10, and 17, the combination of Boyer and Mitchell teaches each of the limitations of claims 1, 7, and 13. 
In addition, Boyer teaches:
wherein an authentication token is stored in the memory for retrieving a copy of the calendar of the second account from an external server (Paragraph Number [0077] teaches the characteristic information on each of the third party calendar applications of each of the users in the group comprises, for example, identification information of each of the third party calendar applications, vendor information such as a vendor identifier associated with each of the third party calendar applications, a calendar identifier for uniquely identifying a calendar in each of the third party calendar applications, etc., account credentials such as a login account identifier and a password for each of the third party calendar applications, electronic addresses of each of the users in the group defined by a user, etc.).
As per claims 5, 11, and 18, the combination of Boyer and Mitchell teaches each of the limitations of claims 1, 7, and 13. 
In addition, Boyer teaches:
wherein the second calendar entry, without second calendar entry details, includes a time period and an availability status (Paragraph Number [0145] teaches the client application of each of the users in the group determines 2404 an availability status of each of the other users in the group for the predetermined duration of time based on the transmitted notification of the busy time periods, for notifying each of the users in the group whether one or more of the other users in the group are busy during the predetermined duration of time.  Therefore, the users of the client application are aware 
As per claims 6 and 12, the combination of Boyer and Mitchell teaches each of the limitations of claims 1 and 7. 
In addition, Boyer teaches:
wherein the computing device is configured to receive an update to the second calendar entry from a server of the second domain (Paragraph Number [0077] teaches the device identification information allows the event management platform to access each of the different heterogeneous computing devices of the users in the group, store events, and make updates to the events across the different heterogeneous computing devices of each of the users in the group).
and send the update to the first user for display on the calendar interface (Paragraph Number [0077] teaches the device identification information allows the event management platform to access each of the different heterogeneous computing devices of the users in the group, store events, and make updates to the events across the different heterogeneous computing devices of each of the users in the group).
As per claim 16, the combination of Boyer and Mitchell teaches each of the limitations of claims 13 and 14.
In addition, Boyer teaches:
wherein in order to display the second calendar entry on the calendar interface of the first client device, the first client device queries a server of the second domain (Paragraph Number [0074] teaches the computer implemented method disclosed herein provides 101 an event management platform comprising at least one processor configured to coordinate the events scheduled by the users in the group.  The event management platform is in communication with a client application deployed on each of one or more computing devices of each of the users in the group via a network. Paragraph Number [0201] teaches the event management platform 3704 communicates with the client application 3702 on the user's computing device 3701 via a network 3703.  The network 3703 is, for example, the internet, a local area network, a wide area network, a wireless network, a telecommunication network, etc. The computer system 4000 comprises, for example, a processor 4001, a memory unit 4002 for storing programs and data, an input/output (I/O) controller 4003, a network interface 4004, a data bus 4005, a display unit 4006, input devices 4007, a fixed media drive 4008, a removable media drive 4009 for receiving removable media, output devices 4010, etc.).
As per claim 19, the combination of Boyer and Mitchell teaches each of the limitations of claim 13.
In addition, Boyer teaches:
wherein the calendar interface includes the first calendar entry and the second calendar entry in an aggregate calendar view for the first user (Paragraph Number [0145] teaches the client application of each of the users in the group determines 2404 an availability status of each of the other users in the group for the predetermined duration of time based on the transmitted notification of the busy time periods, for notifying each 
the calendar interface visually distinguishes between calendar entries of the first account and calendar entries of the second account (Paragraph Number [0227] and FIGS. 41A-41D exemplarily illustrate screenshots of a graphical user interface displaying events according to the computer implemented method disclosed herein.  FIG. 41A exemplarily illustrates a screenshot of the GUI 3702a of the client application 3702, showing the availability of a group of users for an event.  The group in this example is a family group comprising family members and a baby sitter.  The events of all the family members are displayed on the GUI 3702a exemplarily illustrated in FIG. 41A. (these screenshots and the associated Paragraphs relating to Figs 41A-41D demonstrate that the users are visually distinguished from each other)).
As per claim 20, the combination of Boyer and Mitchell teaches each of the limitations of claim 13.
In addition, Boyer teaches:
wherein upon receiving a request from the user to hide all calendar entries from the second account in the calendar interface, the at least one processor is configured to: (Number [0104] teaches the event management platform deletes the generated events and 
cause the first client device to cease displaying the second calendar entry in the calendar interface (Number [0104] teaches the event management platform deletes the generated events and transmits a notification to the client application on each of the computing devices of each of the other users in the group for performing deletion of the copy of the generated events from the default storage location of each of the other users in the group via the network, on receiving a cancellation message from each of the other users in the group, as disclosed in the detailed description of FIGS. 32-33).
Boyer teaches the transmission of calendar details between multiple parties but does not explicitly teach that the information of a particular calendar event can be displayed based on user inputs that include hovering a cursor over or tapping on a calendar entry which is taught by the following citations from Mitchell
cause the second client device to continue to allow the second user access to the second calendar entry without the second calendar entry details. (Paragraph Number [0079] and FIG. 7 teaches the privacy settings may be used to indicate whether other users viewing the calendar to be created are able to see certain profile information about the creator of the calendar. Additionally, the user may be able to specify, using user interface element 706, whether to display details about a particular event. When element 706 is selected, then events on the calendar will by default be marked as "busy," so 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 2/7/2022 have been fully considered but they are not persuasive/moot in light of the new 35 USC 103 rejection presented above.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 2/7/2022, pgs. 9-12). Examiner respectfully disagrees. Examiner notes that new citations from the Boyer reference have been applied to the newly presented claim limitations as indicated in the above in the 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624